DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	1. The amendments filed 8/5/2021 have been entered, wherein claims 5, 9 and 16 were cancelled. Accordingly, claims 1-4, 6-8, 10-15 and 17-20 have been examined herein. The previous 35 USC 112(f) interpretation has been withdrawn due to applicant’s amendments. This action is Final. 
Claim Objections
2. Claims 10 and 17 are objected to because of the following informalities:  
Claim 10, “The collection system of claim 9” should read “The collection system of claim [[9]] 8”. For purposes of examination, claim 10 will be read as being dependent from claim 8. 
Claim 17, “The vacuum cleaner of claim 16” should read “The vacuum cleaner of claim [[16]] 15”. For purposes of examination, claim 17 will be read as being dependent from claim 15.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
3. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bassett et al. (US Patent 9279555), hereinafter Basset, in view of Makarov et al. (US Patent 8209815), hereinafter Makarov, and further in view of Sjorberg et al. (US PGPUB 20040055263), hereinafter Sjorberg.
Regarding claim 1, Basset teaches a debris compactor (fig. 2) comprising: 
an inlet (fig. 3, inlet port 10) configured to receive debris (col. 4, lines 34-35, “dirty air inlet port 10”); 
an auger chamber (fig 3, chamber 12) having an auger (fig. 3, auger 13) extending therein (col. 5, lines 6-7); 
an auger motor (fig. 3, motor 35) configured to cause the auger to rotate within the auger chamber (col. 5, lines 20-22); and 
a dust cap (fig. 3, flap 21) disposed at a distal end of the auger chamber (col. 5, lines 56-60; Bassett teaches the chamber 12 is also the dust storage location), the auger being configured to urge the debris into the dust cap (col. 5, lines 56-60).
Bassett does not specifically teach a dust cup disposed at a distal end of the auger chamber, the auger being configured to urge the debris into the dust cup.  
However, Makarov teaches a cyclonic dust separator with a dust cup (fig. 2, dirt cup 110; col. 3, lines 29-31, “a dirt cup 110 connected with a lower portion of the cyclone main body”) 

Bassett in view of Makarov does not teach wherein a notification to empty the dust cup is generated based, at least in part, on a current draw of the auger motor.  
However, Sjorberg teaches a dust separating device for a vacuum cleaner which includes a screw 19, wherein the screw is rotated by an electric motor 21. Additionally, Sjorberg teaches the filling state of the container is measured by the current used by the electric motor 21 and is indicated in a suitable way or by acts on the functions of the device, for instance, by switching off the electric motor of the conveyer and/or the vacuum source of the vacuum cleaner [0015]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bassett in view of Makarov to incorporate the teachings of Sjorberg to provide a debris compactor, wherein a notification to empty the dust cup is generated based on a current draw of the auger motor, wherein the notification is in the form of the auger motor shutting off or in another suitable way. Doing so would notify the operator to check and empty the dust cup in order to prevent damage to the debris compactor. 
Regarding claim 2, Bassett in view of Makarov and further in view of Sjorberg teaches the claimed invention as rejected above in claim 1. Additionally, Bassett, as modified, teaches an outlet (Air flows from the inlet 10, across the auger 13, and through the tubular filter 14 to outlet of the chamber 12.) configured to be coupled to a suction motor (motor/fan unit, col. 5, line 30) to cause air to be drawn across the auger (col. 5, lines 29-47).  
Regarding claim 3, Bassett in view of Makarov and further in view of Sjorberg teaches the claimed invention as rejected above in claim 2. Additionally, Bassett, as modified, teaches a filter medium (fig. 2, tubular filter 14; col. 4, line 39), the filter medium being disposed at the outlet (fig. 3, the tubular filter 14 is disposed between the chamber 12 and the space 18. Therefore, the tubular filter 14 is disposed at the outlet, as defined above).  
Regarding claim 4, Bassett in view of Makarov and further in view of Sjorberg teaches the claimed invention as rejected above in claim 3. Additionally, Bassett, as modified, teaches wherein the auger is configured to engage the filter medium (col. 5, lines 13-15; The vane of the auger extends radially outwardly from the shaft to contact the interior surface of the tubular filter).  
Regarding claim 6, Bassett in view of Makarov and further in view of Sjorberg teaches the claimed invention as rejected above in claim 1. Additionally, Bassett, as modified, teaches wherein a peripheral edge of the auger includes a peripheral lining (fig. 5, sealing member 36; col. 5, lines 23-25).  
Regarding claim 7, Bassett teaches a collection system for collecting debris (fig. 2) comprising: 
a debris compactor (fig. 2; the debris compactor includes the inlet port 10, chamber 12, and auger 13), the debris compactor including: 2 of 7Appl. No. 16/676,827 Amendment dated August 5, 2021 Reply to Office Action of May 5, 2021 
an inlet (fig. 3, inlet port 10) configured to receive debris (col. 4, lines 34-35, “dirty air inlet port 10”); 
an auger chamber (fig 3, chamber 12) having an auger (fig. 3, auger 13) extending therein (col. 5, lines 6-7); and 
an auger motor (fig. 3, motor 35) configured to cause the auger to rotate within the auger chamber (col. 5, lines 20-22); 
a dust cap (fig. 3, flap 21) configured to receive debris from the debris compactor (col. 5, lines 56-60); and 
a suction motor (motor/fan unit, col. 5, line 30) configured to draw air through the debris compactor (col. 5, lines 29-47).  
Bassett does not specifically teach a dust cup configured to receive debris from the debris compactor.
However, Makarov teaches a cyclonic dust separator with a dust cup (fig. 2, dirt cup 110; col. 3, lines 29-31, “a dirt cup 110 connected with a lower portion of the cyclone main body”) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bassett to incorporate the dust cup teaching of Makarov in order to provide a dust cup at the lower part of the auger chamber. Doing so would separate the dust storage section form the main operation chamber in order to prevent the collected debris from interfering with the operation of the auger. 
Bassett in view of Makarov does not teach wherein a notification to empty the dust cup is generated based, at least in part, on a current draw of the auger motor.  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bassett in view of Makarov to incorporate the teachings of Sjorberg to provide a debris compactor, wherein a notification to empty the dust cup is generated based on a current draw of the auger motor, wherein the notification is in the form of the auger motor shutting off or in another suitable way. Doing so would notify the operator to check and empty the dust cup in order to prevent damage to the debris compactor. 
Regarding claim 8, Bassett in view of Makarov and further in view of Sjorberg teaches the claimed invention as rejected above in claim 7. Additionally, Bassett, as modified, teaches wherein the debris compactor further comprises a filter medium (fig. 2, tubular filter 14; col. 4, line 39) disposed at an outlet of the auger chamber (fig. 3, the tubular filter 14 is disposed between the chamber 12 and the space 18. Therefore, the tubular filter 14 is disposed at an outlet of the chamber).  
Regarding claim 10, Bassett in view of Makarov and further in view of Sjorberg teaches the claimed invention as rejected above in claim 8. Additionally, Bassett, as modified, teaches wherein the auger is configured to engage the filter medium (col. 5, lines 13-15; The vane of the auger extends radially outwardly from the shaft to contact the interior surface of the  and rotation of the auger urges debris accumulated on the filter medium in a direction of the dust cup (col. 5, lines 34-36 and lines 42-47).  
Regarding claim 11, Bassett in view of Makarov and further in view of Sjorberg teaches the claimed invention as rejected above in claim 7. Additionally, Bassett, as modified, teaches a cyclonic separator (fig. 3, cyclone separator 16) fluidly coupled to the suction motor and the debris compactor (col. 5, lines 29-47).
  Regarding claim 12, Bassett in view of Makarov and further in view of Sjorberg teaches the claimed invention as rejected above in claim 11. Additionally, Bassett, as modified, teaches wherein the dust cup is further configured to receive debris from the cyclonic separator (col. 5, lines 56-60; Bassett, as modified by Makarov, teaches a dust cup instead of a flap 21. The auger is constantly driven to drive any dirt and dust collected within a cyclone chamber towards the lower end thereof. As the volume of the separated matter increases, the auger acts to force it into the dust cup at the bottom end of the cyclone chamber.).  
Regarding claim 13, Bassett in view of Makarov and further in view of Sjorberg teaches the claimed invention as rejected above in claim 12. Additionally, Bassett, as modified, teaches wherein the dust cup defines at least a first compartment, the first compartment corresponding to the debris compactor (col. 5, lines 56-60; Bassett, as modified by Makarov, teaches a dust cup instead of a flap 21. The auger is constantly driven to drive any dirt and dust collected within a cyclone chamber towards the lower end thereof. As the volume of the separated matter increases, the auger acts to force it into the dust cup at the bottom end of the cyclone chamber.).
wherein the dust cup defines at least a second compartment, the second compartment corresponding to the cyclonic separator.  
However, Makarov teaches wherein the dust cup (dirt cup 110) defines at least a first compartment (fig. 2, first dust collection chamber 112) and a second compartment (fig. 2, second dust collection chamber 114), the second compartment corresponding to the cyclonic separator (col. 3, lines 43-52).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bassett in view of Makarov and further in view of Sjorberg to incorporate the multiple compartment teaching of Makarov in order to provide a dust cup having a first compartment and a second compartment. Doing so would create a collection compartment for the finer debris that is separated from the air flow once the air flow has passed through the filter medium and before the air flow reaches the circular-section filter chamber 25. Specifically, providing a second compartment at the bottom of the annular space 18 would provide a collection area for the finer debris that is separated from the air flow. This second compartment of the dust cup would fluidically correspond to the cyclonic separator.
Claims 14-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bassett et al. (US Patent 9279555), hereinafter Basset, in view of Makarov et al. (US Patent 8209815), hereinafter Makarov, further in view of Sjorberg et al. (US PGPUB 20040055263), hereinafter Sjorberg, and yet further in view of Tuvin et al. (US Patent 6168641), hereinafter Tuvin.
Regarding claim 14, Bassett teaches a vacuum cleaner (Bassett teaches “A vacuum cleaner incorporating a cyclone separation device” (abstract)) comprising: 
a collection system for collecting debris (fig. 2), the collection system including: 
a debris compactor (fig. 2; the debris compactor includes the inlet port 10, chamber 12, and auger 13), the debris compactor including: 3 of 7Appl. No. 16/676,827 Amendment dated August 5, 2021 Reply to Office Action of May 5, 202 I 
an inlet (fig. 3, inlet port 10) configured to receive debris (col. 4, lines 34-35, “dirty air inlet port 10”); 
an auger chamber (fig 3, chamber 12) having an auger (fig. 3, auger 13)  extending therein (col. 5, lines 6-7); and 
an auger motor (fig. 3, motor 35)  configured to cause the auger to rotate within the auger chamber (col. 5, lines 20-22); 
a dust cap (fig. 3, flap 21) configured to receive debris from the debris compactor (col. 5, lines 56-60); and 
a suction motor (motor/fan unit, col. 5, line 30) configured to draw air through the debris compactor (col. 5, lines 29-47).  
Bassett does not specifically teach a dust cup configured to receive debris from the debris compactor.
However, Makarov teaches a cyclonic dust separator with a dust cup (fig. 2, dirt cup 110; col. 3, lines 29-31, “a dirt cup 110 connected with a lower portion of the cyclone main body”) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bassett to incorporate the dust 
Bassett in view of Makarov does not teach wherein a notification to empty the dust cup is generated based, at least in part, on a current draw of the auger motor.  
However, Sjorberg teaches a dust separating device for a vacuum cleaner which includes a screw 19, wherein the screw is rotated by an electric motor 21. Additionally, Sjorberg teaches the filling state of the container is measured by the current used by the electric motor 21 and is indicated in a suitable way or by acts on the functions of the device, for instance, by switching off the electric motor of the conveyer and/or the vacuum source of the vacuum cleaner [0015]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bassett in view of Makarov to incorporate the teachings of Sjorberg to provide a debris compactor, wherein a notification to empty the dust cup is generated based on a current draw of the auger motor, wherein the notification is in the form of the auger motor shutting off or in another suitable way. Doing so would notify the operator to check and empty the dust cup in order to prevent damage to the debris compactor. 
Bassett, as modified, does not teach a chassis; and a collection system for collecting debris coupled to the chassis.
However, Tuvin teaches a vacuum cleaner with a chassis (fig. 10, chassis 110) and a collection system (fig. 10, 118) for collecting debris (col. 6, lines 61-65) coupled to the chassis (fig. 10). 

Regarding claim 15, Bassett, as modified, teaches the claimed invention as rejected above in claim 14. Additionally, Bassett, as modified, teaches wherein the debris compactor further comprises a filter medium (fig. 2, tubular filter 14; col. 4, line 39) at an outlet of the auger chamber (fig. 3, the tubular filter 14 is disposed between the chamber 12 and the space 18. Therefore, the tubular filter 14 is at an outlet of the chamber).  
Regarding claim 17, Bassett, as modified, teaches the claimed invention as rejected above in claim 15. Additionally, Bassett, as modified, teaches wherein the auger is configured to engage the filter medium (col. 5, lines 13-15; The vane of the auger extends radially outwardly from the shaft to contact the interior surface of the tubular filter) and rotation of the auger urges debris accumulated on the filter medium in a direction of the dust cup (col. 5, lines 34-36 and lines 42-47).  
Regarding claim 18, Bassett, as modified, teaches the claimed invention as rejected above in claim 14. Additionally, Bassett, as modified, teaches a cyclonic separator (fig. 3,  fluidly coupled to the suction motor and the debris compactor (col. 5, lines 29-47).  
Regarding claim 19, Bassett, as modified, teaches the claimed invention as rejected above in claim 18. Additionally, Bassett, as modified, teaches wherein the dust cup is further configured to receive debris from the cyclonic separator (col. 5, lines 56-60; Bassett, as modified by Makarov and Tuvin, teaches a dust cup instead of a flap 21. The auger is constantly driven to drive any dirt and dust collected within a cyclone chamber towards the lower end thereof. As the volume of the separated matter increases, the auger acts to force it into the dust cup at the bottom end of the cyclone chamber.).  
Regarding claim 20, Bassett, as modified, teaches the claimed invention as rejected above in claim 19. Additionally, Bassett, as modified, teaches wherein the dust cup defines at least a first compartment, the first compartment corresponding to the debris compactor (col. 5, lines 56-60; Bassett, as modified by Makarov and Tuvin, teaches a dust cup instead of a flap 21. The auger is constantly driven to drive any dirt and dust collected within a cyclone chamber towards the lower end thereof. As the volume of the separated matter increases, the auger acts to force it into the dust cup at the bottom end of the cyclone chamber.).
Bassett, as modified, does not explicitly teach wherein the dust cup defines at least a second compartment, the second compartment corresponding to the cyclonic separator.
However, Makarov teaches wherein the dust cup (dirt cup 110) defines at least a first compartment (fig. 2, first dust collection chamber 112) and a second compartment (fig. 2, second dust collection chamber 114), the second compartment corresponding to the cyclonic separator (col. 3, lines 43-52).  
.
Response to Arguments
4. Applicant's arguments filed 8/5/2021 have been fully considered but they are not persuasive. 
Applicant argues Bassett, Makarov, and Tuvin fail to teach the amended claim language. The examiner respectfully disagrees. Bassett, Makarov and Tuvin were not relied upon to teach the amended claim language. Rather, Sjorberg was relied upon to teach the amended claim language. See the above rejection for more details. 
Conclusion
5. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172.  The examiner can normally be reached on Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723